                      Case 5:21-cv-01238 Document 1 Filed 07/26/21 Page 1 of 16 Page ID #:1



                  1    COX, CASTLE & NICHOLSON LLP
                       Perry S. Hughes (State Bar No. 167784)
                  2    Cathy T. Moses (State Bar No. 254791)
                       2029 Century Park East, Suite 2100
                  3    Los Angeles, California 90067-3007
                       Telephone: (310) 284-2200
                  4    Facsimile: (310) 284-2100
                       Email: PHughes@coxcastle.com,
                  5    CMoses@coxcastle.com
                  6    Attorneys for Plaintiff
                       DP Etiwanda, LLC
                  7
                  8                             UNITED STATES DISTRICT COURT
                  9            CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
                 10
                 11    DP ETIWANDA, LLC, a California           Case No. 5:21-cv-1238
                       limited liability company,
                 12                                             COMPLAINT FOR:
                                           Plaintiff,
                 13                                             (1) RESPONSE COSTS UNDER
                               v.                               CALIFORNIA SUPERFUND,
                 14                                             HEALTH AND SAFETY CODE
                       SIMSMETAL USA CORP., a New               (2) LIABILITY FOR RESPNSE
                 15    York corporation, SA RECYCLING, a        COSTS UNDER CERCLA
                       Delaware, limited liability company,     (3) DECLARATORY RELIEF
                 16    AMERON INTERNATIONAL, INC., a            UNDER CERCLA
                       Delaware corporation, TAMCO, a           (4) TRESPASS
                 17    California corporation, and Does 1-20    (5) CONTINUING PRIVATE
                       inclusive,                               NUISANCE
                 18                                             (6) CONTINUING PUBLIC
                                           Defendants.          NUISANCE
                 19                                             (7) NEGLIGENCE
                                                                (8) VIOLATION OF
                 20                                             CALIFORNIA BUSINESS &
                                                                PROFESSIONS CODE SECTION
                 21                                             17200 ET SEQ.
                 22                                             JURY TRIAL DEMANDED
                 23
                 24
                 25
                 26
                 27
                 28
LAW OFFICES OF
COX, CASTLE &          085805\12999584v2
                                                                         DP ETIWANDA, LLC'S COMPLAINT
NICHOLSON LLP
IRVINE, CA
                      Case 5:21-cv-01238 Document 1 Filed 07/26/21 Page 2 of 16 Page ID #:2



                  1            Plaintiff DP ETIWANDA LLC (“Plaintiff”) alleges as follows:
                  2    1.      INTRODUCTION
                  3            1.       Plaintiff is a limited liability company organized under the laws of
                  4    California and conducting business in California. Plaintiff is a real estate developer
                  5    specializing in logistics-oriented facilities in Southern California.
                  6            2.       As set forth more fully in the allegations below, Plaintiff, through a
                  7    predecessor-in-interest, acquired the real property located at 8822 Etiwanda
                  8    Avenue, Rancho Cucamonga, California (“Site”), in around August 2016. When
                  9    Plaintiff began redevelopment activities at the Site, it encountered high
                 10    concentrations of contaminants, including metals, total petroleum hydrocarbons
                 11    (TPH), polychlorinated biphenyls (PCBs) and other contaminants.
                 12            3.       To date, Plaintiff has spent millions of dollars investigating and
                 13    cleaning up the Site. Plaintiff has ample evidence that Defendants owned, operated,
                 14    used, and maintained facilities at, on, or near the Site that allowed the release,
                 15    discharge, or other placement of the contaminants that Plaintiff has since found.
                 16    Plaintiff has filed this action to seek response costs, damages, declaratory relief, and
                 17    any and all other relief allowable under law.
                 18            4.       Plaintiff, as the owner of the Site, has a strong interest in the use of and
                 19    enjoyment of the Site, and reasonably expects to be free of the obligation to clean
                 20    up or abate hazardous conditions or nuisances located within or adjacent to the Site
                 21    caused by the actions, omissions, or negligence of others, as set forth below.
                 22    I.      DEFENDANTS
                 23            5.       On information and belief, Defendant Ameron International
                 24    Corporation (“Ameron”) operated, controlled and/or used the Site in order to
                 25    operate a metals recycling business, for almost 14 years, from 1970 to 1983. On
                 26    information and belief, Ameron is a Delware corporation that does or has done
                 27    business in California, including in this District.
                 28            6.       On information and belief, Defendant Tamco (“Tamco”) was an entity
LAW OFFICES OF
                       085805\12999584v2
COX, CASTLE &
NICHOLSON LLP           079816\11495489V1
                                                                    -2-              DP ETIWANDA, LLC'S COMPLAINT
IRVINE, CA
                      Case 5:21-cv-01238 Document 1 Filed 07/26/21 Page 3 of 16 Page ID #:3



                  1    related to Ameron, and operated, controlled and/or used the adjacent site, located at
                  2    12459 Arrow Route, Rancho Cucamonga in order to operate a metals scrap and
                  3    recycling business. On information and belief, Tamco is a California corporation.
                  4            7.       On information and belief, Tamco, is doing business as CMC Steel
                  5    California.
                  6            8.       On information and belief, Defendant Simsmetal USA Corp.
                  7    (“Simsmetal”) operated, controlled and/or used the Site in order to operate a metals
                  8    recycling business, for almost 20 years, from 1984 to 2003. On information and
                  9    belief, Simsmetal is a New York corporation that does or has done business in
                 10    California, including in this District.
                 11            9.       Defendant SA Recycling (“SA Recycling”) advertises itself on its
                 12    website as being an “industry leader in metal recycling,” and operating “over 70
                 13    recycling facilities conveniently located throughout California” and other states in
                 14    the country. On information and belief, SA Recycling owned the Site from
                 15    approximately 2007 to around August 2016, when it contracted to sell the Property
                 16    to Plaintiff. Furthermore, on information and belief, SA Recycling is a Delaware
                 17    corporation that does business in California and has offices throughout California,
                 18    including in this District.
                 19            10.      The true names and capacities of the defendants sued herein as Does 1-
                 20    20 are currently unknown to Plaintiff, who therefore sues such defendants by
                 21    fictitious names. Each of the defendants designated herein as one of Does 1-20 is
                 22    legally responsible for the unlawful acts alleged herein by working in concert with
                 23    the other named and unnamed defendants.
                 24    II.     JURISDICTION AND VENUE
                 25            11.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331 and 42 U.S.C.
                 26    § 9613(b), which confer jurisdiction upon a matter if the matter arises out of federal
                 27    law. The Court has supplemental state law jurisdiction over the pendent state law
                 28    claims pursuant to 28 U.S.C. § 1367. The state law claims that Plaintiff asserts are
LAW OFFICES OF
                       085805\12999584v2
COX, CASTLE &
NICHOLSON LLP           079816\11495489V1
                                                                  -3-            DP ETIWANDA, LLC'S COMPLAINT
IRVINE, CA
                      Case 5:21-cv-01238 Document 1 Filed 07/26/21 Page 4 of 16 Page ID #:4



                  1    so related to the federal claims that such claims form part of the same case or
                  2    controversy under Article III of the United States Constitution.
                  3            12.      This Court has jurisdiction over all Defendants because they conduct
                  4    and have conducted business in California, have sufficient minimum contacts with
                  5    the State, and otherwise intentionally avail themselves of the California market
                  6    through the promotion, sale, marketing, and distribution of their productions or
                  7    services so as to render the exercise of jurisdiction over them by California courts
                  8    consistent with traditional notions of fair play and substantial justice. Additionally,
                  9    Defendants’ wrongful conduct occurred in California and foreseeably affects or has
                 10    affected citizens of California.
                 11            13.      Venue is appropriate in this Court based on 28 U.S.C. § 1391(b) and
                 12    42 U.S.C. §§ 6972(a) and 9613(b) because, upon information and belief,
                 13    Defendants reside, transact business, or have an office or offices in this district and
                 14    the acts and omissions alleged herein took place in this district.
                 15            14.      Additionally, a substantial part of the events or omissions giving rise
                 16    to these claims, and the real property affected, is in Rancho Cucamonga, which is in
                 17    this District.
                 18    III.    FACTUAL ALLEGATIONS
                 19            15.      On or about August 16, 2016, Plaintiff signed a Standard Offer,
                 20    Agreement and Escrow Instructions for Purchase of Real Estate, to purchase the
                 21    Site.
                 22            16.      When Plaintiff began redevelopment of the Site, it encountered high
                 23    concentrations of contaminants that required removal. Soil at the Site was impacted
                 24    with metals, total petroleum hydrocarbons (TPH) and polychlorinated biphenyls
                 25    (PCBs), as well as buried trash and debris.
                 26            17.      Plaintiff promptly hired an environmental consultant to investigate the
                 27    Site and understand the environmental conditions on, under, and at the Site.
                 28            18.      In approximately April of 2018, Plaintiff began working with
LAW OFFICES OF
                       085805\12999584v2
COX, CASTLE &
NICHOLSON LLP           079816\11495489V1
                                                                    -4-            DP ETIWANDA, LLC'S COMPLAINT
IRVINE, CA
                      Case 5:21-cv-01238 Document 1 Filed 07/26/21 Page 5 of 16 Page ID #:5



                  1    California’s Department of Toxic Substances Control (“DTSC”) regarding
                  2    investigation and remediation of the Site.
                  3            19.      Beginning in October 2018 through early 2019, Plaintiff removed
                  4    known areas of contamination at the Site as well as additional areas identified
                  5    during scraping and grading activities.
                  6            20.      Plaintiff’s consultant concluded as a result of its investigation that the
                  7    contamination at the Site was directly attributable to Defendants’ ownership of
                  8    and/or operation at the Site.
                  9            21.      During the period of time that Defendants Ameron, Simsmetal, and SA
                 10    Recycling conducted operations at the Site, on information and belief, Defendants
                 11    operated a metals recycling business at the Site. Plaintiff’s consultant determined
                 12    that Defendants stored the following chemicals at the Site in the course of
                 13    conducting such operations: diesel fuel #2, motor oil, oxygen, propane, used motor
                 14    oil, recycled lead acid batteries, PCB waste, oily absorbent, hydraulic oil, F 500 fire
                 15    fighting agent, MCX-90 metal encapsulation chemical, antifreeze, mercury
                 16    switches, transmission fluid, compressor oil, and gasoline. Plaintiff’s consultant
                 17    also discovered that lubricating oil and antifreeze were released from melted
                 18    containers during a fire at the Property during Simsmetal’s operations at the Site.
                 19            22.      Plaintiff’s consultant also learned that Tamco would routinely send
                 20    hazardous waste to the Property to be disposed of by Ameron, and perhaps other
                 21    Defendants, at the Property.
                 22            23.      Plaintiff alleges based on information and belief that Defendants, and
                 23    each of them, through their acts or omissions at different times, employed
                 24    environmentally substandard practices or structures, or both, for handling, storing,
                 25    using, treating, disposing, releasing, transporting or abandoning various materials
                 26    and wastes at or near the Site, in violation of federal and state environmental laws
                 27    including but not limited to the California Health and Safety Code and
                 28    Comprehensive Environmental Response, Compensation, and Liability Act, known
LAW OFFICES OF
                       085805\12999584v2
COX, CASTLE &
NICHOLSON LLP           079816\11495489V1
                                                                    -5-              DP ETIWANDA, LLC'S COMPLAINT
IRVINE, CA
                      Case 5:21-cv-01238 Document 1 Filed 07/26/21 Page 6 of 16 Page ID #:6



                  1    as CERCLA or Superfund.
                  2            24.      Plaintiff is informed and believes and thereupon alleges that
                  3    Defendants caused, created, maintained, and/or contributed to such substandard
                  4    conditions and practices, failed to abate such conditions or allowed third parties to
                  5    create or maintain such conditions, which allowed contamination at the Site either
                  6    intentionally or negligently or through the willful acts or omissions of Defendants.
                  7            25.      To date, Plaintiff has incurred more than $5.685 million in costs to
                  8    investigate and clean up the contamination at the Site. This includes more than
                  9    $3.4 million to excavate, transport and dispose of over 12,000 cubic yards of
                 10    contaminated soil. Plaintiff also spent $130,000 to import fill to replace the
                 11    impacted soil that was removed from the Property. Furthermore, Plaintiff has
                 12    incurred an additional $615,000 in costs for construction delays and $1.54 million
                 13    for lost rent, as a direct result of the presence of contaminated soil at the Site.
                 14    Plaintiff anticipates that it will continue to incur significant costs in connection with
                 15    additional clean-up efforts in the future.
                 16
                                                      FIRST CAUSE OF ACTION
                 17
                          RESPONSE COSTS UNDER CALIFORNIA SUPERFUND, HEALTH &
                 18                    SAFETY CODE § 25363 ET SEQ.
                                       (AGAINST ALL DEFENDANTS)
                 19
                 20            26.      Plaintiff repeats and realleges each and every allegation of this
                 21    Complaint as if fully set forth herein.
                 22            27.      California Health & Safety Code section 25363(e) allows any person
                 23    who has incurred removal costs to seek contribution or indemnity from any person
                 24    who is liable.
                 25            28.      Plaintiff is informed and believes and thereupon alleges that
                 26    Defendants, and each of them, are persons liable under the statute because they
                 27    caused, contributed, or augmented the hazardous substances that have intruded,
                 28    encroached, contaminated or otherwise interfered with Plaintiff’s interest in the
LAW OFFICES OF
                       085805\12999584v2
COX, CASTLE &
NICHOLSON LLP           079816\11495489V1
                                                                    -6-             DP ETIWANDA, LLC'S COMPLAINT
IRVINE, CA
                      Case 5:21-cv-01238 Document 1 Filed 07/26/21 Page 7 of 16 Page ID #:7



                  1    Site.
                  2            29.      The contaminants released, dumped, disposed, or abandoned on the
                  3    Site include substances specifically listed or designated as hazardous substances
                  4    within the meaning of California Health & Safety Code § 25316.
                  5            30.      The Site constitutes a facility for purposes of the California Superfund
                  6    law.
                  7            31.      As a proximate cause of the Defendants’ release of hazardous
                  8    substances into the environment and onto the Site, Plaintiff has had to incur, and
                  9    will have to incur, significant necessary response costs, including attorneys’ fees
                 10    and expert fees, for which the Defendants are strictly liable pursuant to California
                 11    Health & Safety Code § 25316.
                 12            32.      Plaintiff seeks contribution and indemnity from Defendants for all
                 13    response costs under California Health & Safety Code § 25363.
                 14            33.      Due to Defendants’ actions, Plaintiff has been harmed and is entitled
                 15    to the costs of cleanup, fees, and costs in an amount to be determined by proof.
                 16
                        SECOND CAUSE OF ACTION – RESPONSE COST RECOVERY UNDER
                 17                             CERCLA
                 18                                (AGAINST ALL DEFENDANTS)
                 19            34.      Plaintiff repeats and realleges each and every allegation of this
                 20    Complaint as if fully set forth herein.
                 21            35.      Plaintiff is a person as defined under CERCLA, 42 U.S.C. § 9601(21).
                 22            36.      Plaintiff is not and at all material times has not been a “covered
                 23    person” or responsible party pursuant to CERCLA, 42 U.S.C. § 9607.
                 24            37.      Plaintiff is informed and believes that Defendants are “persons” as
                 25    defined in CERCLA, 42 U.S.C. § 9601(21).
                 26            38.      Plaintiff is informed and believes and thereupon alleges that
                 27    Defendants, and each of them, are and at all material terms were, “owners” or
                 28    “operators,” or both, as defined in CERCLA 42 U.S.C. § 9601 et seq. of the Site at
LAW OFFICES OF
                       085805\12999584v2
COX, CASTLE &
NICHOLSON LLP           079816\11495489V1
                                                                    -7-             DP ETIWANDA, LLC'S COMPLAINT
IRVINE, CA
                      Case 5:21-cv-01238 Document 1 Filed 07/26/21 Page 8 of 16 Page ID #:8



                  1    the location described above.
                  2            39.      Plaintiff is informed and believes and thereupon alleges that
                  3    Defendants operated a facility as defined by CERCLA, 42 U.S.C. § 9601.
                  4            40.      For the reasons set forth above, Plaintiff is informed and believes and
                  5    thereupon alleges that some of the various materials and wastes that Defendants
                  6    stored, transported, used, treated, and discharged or materials and wastes that were
                  7    dumped, spilled, leaked, released, abandoned, and/or disposed of at the Site
                  8    constitute substances specifically listed or having characteristics designating them
                  9    as “hazardous substances” as defined in CERCLA, 42 U.S.C. § 9601 et. seq. The
                 10    contaminants that Defendants stored, transported, used, treated, discharged,
                 11    dumped, spilled, leaked, released, abandoned, and disposed of onto the Site include
                 12    substances specifically listed or designated as hazardous substances within the
                 13    meaning of California Health & Safety Code § 25316 and as listed or designated as
                 14    hazardous substances pursuant to CERCLA, 42 U.S.C. § 9602. Plaintiff is informed
                 15    and believes that some of the contaminants stored, transported, used, treated,
                 16    discharged, dumped, spilled, leaked, released, abandoned, and disposed of by
                 17    Defendants are hazardous wastes pursuant to the California Hazardous Waste
                 18    Control Law, RCRA, and CERCLA, and the regulations implementing these
                 19    statutes as well as other applicable laws and regulations. Plaintiff is informed and
                 20    believes and thereupon alleges that Defendants are persons liable under CERCLA
                 21    because through their actions or omissions, Defendants caused, contributed, or
                 22    augmented the hazardous substances and waste that was stored, transported, used,
                 23    treated, discharged, dumped, spilled, leaked, released, abandoned, and disposed of
                 24    at and near the Site, thereby intruding, encroaching, contaminating or otherwise
                 25    interfering with Plaintiff’s interest in the Site and free use and enjoyment of the
                 26    Site.
                 27            41.      Plaintiff is informed and believes and thereupon alleges that a release,
                 28    as defined in CERCLA, 42 U.S.C. § 9601 et. seq., of hazardous substances has
LAW OFFICES OF
                       085805\12999584v2
COX, CASTLE &
NICHOLSON LLP           079816\11495489V1
                                                                   -8-             DP ETIWANDA, LLC'S COMPLAINT
IRVINE, CA
                      Case 5:21-cv-01238 Document 1 Filed 07/26/21 Page 9 of 16 Page ID #:9



                  1    occurred from the Site.
                  2            42.      Plaintiff is informed and believes and thereupon alleges that
                  3    Defendants are “covered persons” or responsible parties pursuant to CERCLA §
                  4    107, 42 U.S.C. § 9607.
                  5            43.      Plaintiff is informed and believes and on that basis alleges that
                  6    Defendants caused and arranged for disposal of the hazardous substances at or near
                  7    the Site in a manner that polluted the Site and impacted surrounding areas.
                  8            44.      Plaintiff is informed and believes, and on that basis alleges, that
                  9    Defendants arranged for disposal of the hazardous substances at the Site in a
                 10    manner that polluted the Site and impacted surrounding areas, including the Site.
                 11            45.      As a direct and proximate result of Defendants’ release(s) of hazardous
                 12    substances into the environment that have occurred on, under, from, or in the
                 13    vicinity of the Site, Plaintiff has had to incur and will incur necessary removal,
                 14    remedial action, and response costs as defined in CERCLA § 101(25), 42 U.S.C. §
                 15    9601, including attorneys’ fees and expert witness’ fees, for which Defendants are
                 16    strictly liable pursuant to CERCLA. All of the costs Plaintiff has incurred to
                 17    remove, remediate, or otherwise address the contamination from the Site have been
                 18    in accordance with CERCLA. The response costs that it has incurred are in
                 19    compliance with the applicable provisions of the National Contingency Plan as
                 20    provided for in 42 U.S.C. §§ 9605 and 9607(a)(4)(B) and 40 CFR Part 300.
                 21            46.      Plaintiff seeks from Defendants reimbursement and recovery of all
                 22    removal and remedial action costs and response costs pursuant to CERCLA, 42
                 23    U.S.C. § 9607(a), for all removal, remedial action, and response costs that Plaintiff
                 24    has incurred due to the release/s on, under, from, or in the vicinity of the Site,
                 25    which were released while Defendants were the owner and/or operator of the Site
                 26    and its facilities, respectively.
                 27
                 28
LAW OFFICES OF
                       085805\12999584v2
COX, CASTLE &
NICHOLSON LLP           079816\11495489V1
                                                                    -9-             DP ETIWANDA, LLC'S COMPLAINT
IRVINE, CA
                      Case 5:21-cv-01238 Document 1 Filed 07/26/21 Page 10 of 16 Page ID #:10



                  1     THIRD CAUSE OF ACTION-DECLARATORY RELIEF, UNDER CERCLA
                  2                                 (AGAINST ALL DEFENDANTS)
                  3              47.     Plaintiff hereby incorporates by reference all of the allegations
                  4     contained in the preceding paragraphs of this Complaint as though the same were
                  5     fully set forth herein.
                  6              48.     Pursuant to 42 U.S.C. § 9607, Plaintiff is entitled to a declaratory
                  7     judgment establishing the liability of Defendants, for such response costs for the
                  8     purposes of this and any subsequent action or actions to recover further response
                  9     costs.
                 10                           FOURTH CAUSE OF ACTION-TRESPASS
                 11                                 (AGAINST ALL DEFENDANTS)
                 12              49.     Plaintiff repeats and realleges each and every allegation of this
                 13     Complaint as if fully set forth therein.
                 14              50.     Defendants’ release, dumping, disposal, treatment, abandonment, and
                 15     failures to investigate caused or contributed to contamination at the Site and
                 16     beyond, including but not limited to metals, oils, and other contaminants which
                 17     physically intruded upon the Site, constituting a permanent as well as a continuing
                 18     trespass.
                 19              51.     Defendants released, dumped, disposed, treated and abandoned various
                 20     materials and wastes, or allowed such release, dumping, disposal, treatment or
                 21     abandonment, without the authority of Plaintiff or any of its predecessors in interest
                 22     and without taking any remedial actions to address the materials and wastes at the
                 23     Site. Defendants’ conduct has been carried on with a conscious disregard of
                 24     Plaintiff’s enjoyment of its Site, including but not limited to Plaintiff’s right to be
                 25     free of any obligation to clean up or abate hazardous materials released, dumped,
                 26     disposed, treated and abandoned by Defendants. Defendants’ conduct constitutes
                 27     trespass to the Site and beyond.
                 28
LAW OFFICES OF
                        085805\12999584v2
COX, CASTLE &
NICHOLSON LLP            079816\11495489V1
                                                                    - 10 -           DP ETIWANDA, LLC'S COMPLAINT
IRVINE, CA
                      Case 5:21-cv-01238 Document 1 Filed 07/26/21 Page 11 of 16 Page ID #:11



                  1              52.     The intrusions of various materials and wastes by Defendants
                  2     unreasonably interfered with Plaintiff’s possession, use, and enjoyment of the Site.
                  3     Due to the intrusion of various materials and wastes by Defendants, Plaintiff has
                  4     suffered damages, and will suffer damages, as set forth above, including other
                  5     consequential, incidental and general damages in an amount to be determined by
                  6     proof.
                  7              53.     Furthermore, Defendants unlawfully acted to increase its profits with
                  8     respect to its activities on and at the Site, such that Plaintiff is entitled to a
                  9     disgorgement of any such profits.
                 10           FIFTH CAUSE OF ACTION-CONTINUING PRIVATE NUISANCE
                 11                                 (AGAINST ALL DEFENDANTS)
                 12              54.     Plaintiff repeats and realleges each and every allegation of this
                 13     Complaint as if fully set forth therein.
                 14              55.     Defendants’ release, dumping, disposal, treatment and abandonment of
                 15     various materials and wastes, including but not limited to benzene, interfered with
                 16     Plaintiff’s free use and enjoyment of its Site. Defendants’ release, dumping,
                 17     disposal, treatment and abandonment of various materials and wastes onto the Site
                 18     have caused injury to the Site and Plaintiff.
                 19              56.     Plaintiff did not consent or ever sanction Defendants’ release,
                 20     dumping, disposal, treatment and abandonment of various materials and wastes at
                 21     the Site.
                 22              57.     Defendants’ interference with Plaintiff’s use and enjoyment of the land
                 23     was and is substantial.
                 24              58.     Defendants’ actions caused, and continue to cause, Plaintiff to suffer
                 25     damage as set forth above, including other consequential, incidental and general
                 26     damages in an amount to be determined by proof.
                 27
                 28
LAW OFFICES OF
                        085805\12999584v2
COX, CASTLE &
NICHOLSON LLP            079816\11495489V1
                                                                    - 11 -           DP ETIWANDA, LLC'S COMPLAINT
IRVINE, CA
                      Case 5:21-cv-01238 Document 1 Filed 07/26/21 Page 12 of 16 Page ID #:12



                  1            SIXTH CAUSE OF ACTION-CONTINUING PUBLIC NUISANCE
                  2                                  (AGAINST ALL DEFENDANTS)
                  3             59.      In its capacity as private attorney general or otherwise, Plaintiff repeats
                  4     and realleges each and every allegation of this Complaint as if fully set forth
                  5     therein.
                  6             60.      Defendants’ release, dumping, disposal, treatment and abandonment of
                  7     various materials and wastes onto the Site and surrounding areas gives rise to a
                  8     public nuisance which affects not only Plaintiff, but also the entire adjacent
                  9     community and the comfort and convenience of residents and visitors who use the
                 10     Site and adjoining areas.
                 11             61.      These conditions caused by Defendants’ conduct substantially
                 12     devalued the use and enjoyment of the Site, which Plaintiff has spent, and will
                 13     continue to spend, considerable sums to investigate, maintain, and remediate;
                 14     therefore, Plaintiff has suffered injuries different in kind from those suffered by the
                 15     general public.
                 16             62.      Plaintiff, in its capacity as private attorney general, alleges that as a
                 17     proximate result of the conditions caused by Defendants’ conduct, the Site and
                 18     other property have been damaged. Plaintiff has suffered special injuries associated
                 19     with the investigation and remediation. At the same time, the conditions caused by
                 20     Defendants’ conduct have affected the entire community and the comfort and
                 21     convenience of a considerable number of residents and visitors who use the Site and
                 22     adjoining areas.
                 23             63.      Plaintiff, in its capacity as private attorney general, asserts that its
                 24     litigation against Defendants: (a) raises strong issues of public importance and
                 25     policy which are in need of vindication by litigation; (b) presents the necessity for
                 26     private enforcement of said issues and rights, the resulting burden of which falls on
                 27     Plaintiff; and (c) will benefit the health and safety of the community.
                 28
LAW OFFICES OF
                        085805\12999584v2
COX, CASTLE &
NICHOLSON LLP            079816\11495489V1
                                                                      - 12 -           DP ETIWANDA, LLC'S COMPLAINT
IRVINE, CA
                      Case 5:21-cv-01238 Document 1 Filed 07/26/21 Page 13 of 16 Page ID #:13



                  1             64.      Plaintiff, as a private attorney general, seeks to recover reasonable
                  2     attorneys’ fees and costs incurred in prosecuting this action.
                  3             65.      Defendants’ actions caused Plaintiff to suffer damages as set forth
                  4     above, including other consequential, incidental and general damages in an amount
                  5     to be determined by proof.
                  6                          SEVENTH CAUSE OF ACTION-NEGLIGENCE
                  7                                 (AGAINST ALL DEFENDANTS)
                  8             66.      Plaintiff repeats and realleges each and every allegation of this
                  9     Complaint as if fully set forth therein.
                 10             67.      As predecessor owners and/or operators of the Site, Defendants, and
                 11     each of them, owed a duty of care to successor owners of the Site, including
                 12     Plaintiff, with respect to the use, operation, and maintenance of the Site, including
                 13     without limitation, a duty to operate and maintain the Site in accord with all
                 14     applicable laws and regulations; prevent the release or threatened release of
                 15     hazardous substances, hazardous waste, petroleum or petroleum-related products
                 16     on, under, in the vicinity of the Site; exercise reasonable care in receiving, handling,
                 17     using, generating, storing, processing, treating, transporting, disposing of and/or
                 18     releasing hazardous substances, hazardous waste, petroleum or petroleum-related
                 19     products so as to not cause successor owners of the Site to suffer damages or loss of
                 20     any nature or kind; investigate, identify, monitor, remove, remediate, or otherwise
                 21     rectify the environmental conditions on the Site.
                 22             68.      Plaintiff alleges on information and belief that Defendants, and each of
                 23     them, breached their duties of care by among other things not operating or
                 24     maintaining the Site in accord with all applicable laws and regulations; not
                 25     preventing the release or threatened release of hazardous substances, hazardous
                 26     waste, petroleum or petroleum-related products on, under, in the vicinity of the Site;
                 27     not exercising reasonable care in receiving, handling, using, generating, storing,
                 28     processing, treating, transporting, disposing of and/or releasing hazardous
LAW OFFICES OF
                        085805\12999584v2
COX, CASTLE &
NICHOLSON LLP            079816\11495489V1
                                                                    - 13 -           DP ETIWANDA, LLC'S COMPLAINT
IRVINE, CA
                      Case 5:21-cv-01238 Document 1 Filed 07/26/21 Page 14 of 16 Page ID #:14



                  1     substances, hazardous waste, petroleum or petroleum-related products so as to not
                  2     cause successor owners of the Site to suffer damages or loss of any nature or kind;
                  3     investigate; and failing to identify, monitor, remove, remediate, or otherwise rectify
                  4     the environmental conditions on the Site.
                  5             69.      Plaintiff alleges on information and belief that as a direct and
                  6     proximate result of the breaches by Defendants, and each of them, of their duties of
                  7     care, Plaintiff has suffered reasonably foreseeable harm.
                  8             70.      As a direct and proximate result of Defendants’ negligence, Plaintiff
                  9     has suffered, and will suffer, damages as follows: general damages including a
                 10     permanent loss of fair market value of the Site; special damages including but not
                 11     limited to injury to, destruction of, and/or loss of natural resources, including the
                 12     reasonable costs of assessing such injury, destruction or loss; incidental damages
                 13     including but not limited to response costs to investigate, identify, assess, monitor,
                 14     remove, remediate and/or otherwise rectify the conditions; consequential damages
                 15     including loss of earning capacity, revenue, and/or profit in the use and/or
                 16     development of the Site, the total of which Plaintiff does not know but alleges on
                 17     information and belief to be equal to or greater than $6 million plus interest plus
                 18     attorneys’ fees, expenses, and costs.
                 19        EIGHTH CAUSE OF ACTION-VIOLATION OF CAL. BUSINESS AND
                 20                                  PROFESSIONS CODE § 17200
                 21                                 (AGAINST ALL DEFENDANTS)
                 22             71.      In its capacity as private attorney general or otherwise, Plaintiff repeats
                 23     and realleges each and every allegation of this Complaint as if fully set forth
                 24     therein.
                 25             72.      California Business & Professions Code § 17200 et seq. prohibits
                 26     unfair competition that is an unfair, unlawful, or a fraudulent business act or
                 27     practice.
                 28
LAW OFFICES OF
                        085805\12999584v2
COX, CASTLE &
NICHOLSON LLP            079816\11495489V1
                                                                    - 14 -           DP ETIWANDA, LLC'S COMPLAINT
IRVINE, CA
                      Case 5:21-cv-01238 Document 1 Filed 07/26/21 Page 15 of 16 Page ID #:15



                  1             73.      Defendants engaged in unfair competition through unfair, or unlawful
                  2     business acts or practices by maintaining environmentally substandard conditions at
                  3     the Site, by contaminating and failing to remediate the environment, and by a
                  4     number of other activities that substantially interfered with Plaintiff’s enjoyment of
                  5     its Site. At a minimum, Plaintiff is informed and believes failure to correct such
                  6     conditions resulted in Defendants not incurring costs to prevent release, dumping,
                  7     disposal, treatment and abandonment of various materials and wastes at and from
                  8     the Site.
                  9             74.      As a result of Defendants’ unlawful and unfair business practices,
                 10     Plaintiff has been harmed, and will suffer additional harm, and is entitled to
                 11     restitution in an amount to be determined by proof.
                 12             WHEREFORE, Plaintiff demands trial by jury and prays for judgment as
                 13     follows:
                 14             1.       For damages incurred to investigate and remediate the affected areas,
                 15                      including but not limited to the Site;
                 16             2.       For damages to Plaintiff’s enjoyment of its interests in property, in an
                 17                      amount to be determined by proof;
                 18             3.       For an order requiring Defendants to assume the cost of remediation of
                 19                      the land and to reimburse Plaintiff for the amounts already expended;
                 20             4.       For declaratory relief and injunctive relief;
                 21             5.       Attorneys’ fees through law, contract or statute;
                 22             6.       Costs of suit;
                 23             7.       Prejudgment interest;
                 24
                 25
                 26
                 27
                 28
LAW OFFICES OF
                        085805\12999584v2
COX, CASTLE &
NICHOLSON LLP            079816\11495489V1
                                                                     - 15 -          DP ETIWANDA, LLC'S COMPLAINT
IRVINE, CA
                      Case 5:21-cv-01238 Document 1 Filed 07/26/21 Page 16 of 16 Page ID #:16



                  1             8.       All other relief that the Court may deem just and proper.
                  2
                  3
                  4     DATED:           JULY 23, 2021                 COX, CASTLE & NICHOLSON LLP
                  5
                  6                                                    By:
                                                                             Perry S. Hughes
                  7                                                          Attorneys for Plaintiff
                                                                             DP Etiwanda, LLC
                  8
                  9
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
LAW OFFICES OF
                        085805\12999584v2
COX, CASTLE &
NICHOLSON LLP            079816\11495489V1
                                                                   - 16 -            DP ETIWANDA, LLC'S COMPLAINT
IRVINE, CA
